Citation Nr: 1418079	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  10-00 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to January 1972 and September 1973 to May 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  By that rating action, the RO declined to reopen a previously denied claim for service connection for PTSD with an anxiety disorder (previously claimed as a nervous disorder).  

In March 2014, the Veteran testified before the undersigned at a video conference hearing conducted via the Huntington, West Virginia RO.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA electronic claims file. 

The issue of entitlement to service connection for a hernia has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (See Veteran's representative's July 2013 written argument to VA).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.







REMAND

The Veteran seeks to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include PTSD.  In May 2006 and March 2007 decisions, the Board denied service connection for PTSD and an acquired psychiatric disorder (other than PTSD) because there was no definite diagnosis of PTSD related to a verified stressor and no evidence of a nexus between his acquired psychiatric disorders (other than PTSD) to an incident of military service, respectively.   Thus, to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD, the evidence of record would have to show a diagnosis of PTSD related to a verified stressor and/or evidence of a nexus between a diagnosed acquired psychiatric disorder (other than PTSD) to an incident of military service.  38 C.F.R. § 3.156 (2013). 

In March 2014, the Veteran testified that he had continued to seek treatment for his depression and anxiety-related disorders (not PTSD) at the VA Community Based Outpatient (CBOC) in Portsmouth, OH.  He testified that VA doctors had noted that his psychiatric disorders had stemmed from service, but that he was unsure if they had ever formally written such a finding.  Treatment records from the Portsmouth, Ohio VA CBOC and VA Medical Center (VAMC) in Chillicothe, Ohio, dated from August 2006 to February 2013, have been uploaded to the Veteran's electronic claims file on the Veterans Benefits Management System (VBMS).  However, treatment records from the Portsmouth Ohio CBOC, dated from February 2013 to the present are absent.  VA has a duty to obtain all relevant VA and Governmental records prior to adjudication of a claim. 38 U.S.C.A § 5103A(c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  

VA's obligation to obtain relevant governmental records in the context of an application to reopen a previously denied claim is not contingent upon the veteran first showing that new and material evidence has been submitted.   Although under 38 U.S.C.A § 5103(f) (West 2002) provides that with regard to previously disallowed claims that "[n]othing in this section shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured," the use of the term "section" refers not to the enactment of the entirety of the VCAA, but instead to the plain meaning of the term "section" such as in 38 U.S.C.A § 5103(f).  Stated alternatively, the provisions of 38 U.S.C.A § 5103A(c)(3), which mandate that VA obtain relevant government records are in a different section of the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); Bell, supra.

Thus, as any outstanding treatment records from the Portsmouth, Ohio VA CBOC dated from February 2013 to the present might contain new and material evidence to reopen the previously denied claim for service connection for an acquired psychiatric disorder, to include PTSD (i.e., evidence of a definite diagnosis of PTSD related to a verified stressor and/or evidence of a nexus between the Veteran's diagnosed acquired psychiatric disorders (other than PTSD) to an incident of military service), they are potentially relevant to the issue on appeal and must be secured on remand.  Id. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the VA CBOC in Portsmouth, Ohio, dated from February 2013 to the present.  Any records obtained must be associated with the Veteran's physical claims files or uploaded to his VBMS or Virtual VA electronic claims file.  All efforts to obtain these records must be documented in the record. 

2.  After ensuring that the above development has been completed, as well as any other development, readjudicate the claim for service connection for an acquired psychiatric disorder, to include PTSD on a new and material basis. 

If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case that addresses all evidence received after issuance of a March 2013 Supplemental Statement of the Case).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEAL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



